Case 8:20-cv-00392-VMC-AEP Document 19 Filed 05/20/20 Page 1 of 2 PageID 92




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

MISTY LANGAN,
                                                     Case No.: 8:20-cv-00392-VMC-AEP
       Plaintiff,

v.

KOHL’S DEPARTMENT STORES, INC.,
and CAPITAL ONE BANK (USA), N.A.,

      Defendants.
____________________________________/

                       PLAINTIFF’S NOTICE OF
               SETTLEMENT AS TO DEFENDANTS, KOHL’S
        DEPARTMENT STORES, INC. AND CAPITAL ONE BANK (USA), N.A.

       COMES NOW, Plaintiff, MISTY LANGAN, by and through her undersigned counsel,

and hereby notifies the Court that Plaintiff and Defendants, KOHL’S DEPARTMENT STORES,

INC., and CAPITAL ONE BANK (USA), N.A. have reached a settlement in principal in this

action. Upon full execution of a settlement agreement and compliance with its terms, the parties

will request that this matter be dismissed with prejudice as to both Defendants.

Dated: May 20, 2020

                                             Respectfully submitted,
                                             SWIFT, ISRINGHAUS & DUBBELD P.A.

                                             /s/ Jon P. Dubbeld
                                             Aaron M. Swift, Esq., FBN 0093088
                                             Jordan T. Isringhaus, Esq., FBN 0091487
                                             Jon P. Dubbeld, Esq., FBN 105869
                                             10460 Roosevelt Blvd. North
                                             Suite 313
                                             St. Petersburg, FL 33703
                                             Phone: (727) 755-3676
                                             Fax: (727) 255-5332

                                                1
Case 8:20-cv-00392-VMC-AEP Document 19 Filed 05/20/20 Page 2 of 2 PageID 93




                                             aswift@swift-law.com
                                             jisringhaus@swift-law.com
                                             jdubbeld@swift-law.com
                                             Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE

       I hereby certify that on May 20, 2020, I electronically filed a true and correct copy of the

above and foregoing Plaintiff’s Notice of Settlement as to Defendants, Kohl’s Department Stores,

Inc. and Capital One Bank (USA), N.A. via CM/ECF which shall provide a copy of the same to

counsel of record for Defendants, Kohl’s Department Stores, Inc. and Capital One Bank (USA),

N.A.

                                             /s/ Jon P. Dubbeld
                                             Attorney for Plaintiff




                                                2
